Case 1:15-cv-07180-RJD-SMG Document 55 Filed 12/13/18 Page 1 of 2 PageID #: 492




 Via ECF
 Honorable Raymond J. Dearie                             December 13, 2018
 United States District Judge
 United States District Court
   for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Dear Judge Dearie:

        Re:     Forsher v. The J.M. Smucker Co.
                Case No. 1:15-cv-07180-RJD-SMG (E.D.N.Y.)

        My firm, along with co-counsel, represents Plaintiff in the above-referenced action. We
 submit the following in response to the Defendant’s December 12, 2018 request for a pre-motion
 conference (ECF No. 54) to transfer this matter and this Court’s Order dated December 13, 2018.

          First, Plaintiff always has believed, and still believes, that this Court is a proper venue for
 this matter. Indeed, in similar situations, courts have ruled that venue is proper if the defendant
 sells its product in the forum. That certainly is the case here, where Jif peanut butter is sold
 widely throughout Brooklyn and elsewhere in the Eastern District of New York.

        Second, given the fact that Defendant litigated this matter for three years before your
 Honor – including filing motions and appearing in person before your Honor at hearings – it
 appears that Defendant also agreed that the Eastern District of New York is a proper venue.
 Indeed, Defendant took advantage of rulings by Your Honor to stay the matter for a lengthy
 period of time.

          Recently, however, Defendant has lost on a number of issues before this Court and
 apparently now regrets its choice of proceeding before this Court. After almost three years of
 litigation in the Eastern District of New York, Defendant now is attempting to forum shop by
 having this matter transferred away. That is improper given that Defendant failed to raise this
 issue in its pending 12(b)(6) motion to dismiss. See Miller v. Batesville Casket Co., 219 F.R.D.
 56, 58 (E.D.N.Y. 2003) (“[A]n objection to improper venue is waived if it is not raised in a 12(b)
 motion”).

         While Plaintiff disagrees that transfer is warranted, Plaintiff will agree to have this matter
 transferred, but only to the Northern District of California. Plaintiff will not agree to Ohio. As
 Defendant itself points out, the transactions at issue took place in California (specifically in
 Marin County, which is in the Northern District of California), and the majority of the claims are
 on behalf of a California class for violation of California statutory law. Accordingly, if this
 Court were to transfer the matter, the Northern District of California is the venue that has the
 most nexus with the parties, the facts, and the applicable law. Accordingly, Plaintiff would agree
 to transfer this case to the Northern District of California, but only to that jurisdiction.
Case 1:15-cv-07180-RJD-SMG Document 55 Filed 12/13/18 Page 2 of 2 PageID #: 493

 Hon. Raymond J. Dearie
 December 13, 2018
 Page 2 of 2



         If this Court is inclined to transfer the matter to anywhere else but the Northern District
 of California, Plaintiff respectfully requests to brief the matter.

                                                      Respectfully submitted,


                                                      Michael R. Reese
